Soule, J.
The plaintiff failed to give the notice required by the statute. In his conversation, he failed to say anything which indicated that he intended that what he told the officer in answer to inquiries should be received as the notice which the statute requires. Under these circumstances, the fact that he intended that what he said should be reported to the officials of the city, does not aid him. He failed to make known any purpose of the sort. The further fact, that the officer called on him, in the performance of a real or supposed duty, to learn the facts and report them at the police station, does not affect the rights of the parties. Knowledge on the part of the officer or of the city authorities is not equivalent to, nor a substitute for, the notice required by the statute as a prerequisite to the right of action. St. 1877, o. 234. The case is clearly within the doctrine of Kenady v. Lawrence, 128 Mass. 318, McNulty v. Cambridge, ante, 275, and Miles v. Lynn, ante, 398. According to the terms of the report, there must be

Judgment for the defendant.